DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of April 6, 2021. The rejections are stated below. Claims 1-7 and 9-20 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s arguments concerning 35 U.S.C.103 have been considered but are moot in view of new grounds of rejection.  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   Applicant argues “Furthermore, the machine learning algorithm includes “inductive logic programming and iteratively updates its algorithm each time users make financial transactions to increase its recommendation accuracy.” The recited mechanism cannot amount to an abstract idea of mitigating malicious network activity as recited by the office action, nor any other abstract idea. Therefore, the pending claims are patent eligible under Step2A - Prong 1”.  Examiner respectfully disagrees and notes that applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. The claim is directed towards determining a mode of financial transaction to utilize for a financial transaction, which directly recites an abstract idea. Computer implementation does not result in any computer functionality or technical/technology improvement.
Applicant submits that this recitation of operation of the machine learning algorithm integrates the claims into a practical application”.  Applicant submits that the claims integrate any alleged judicial exceptions into a practical application. The claims include features which improve the functioning of computers. More specifically, the claims include features for creating a structured dataset template based on document images.”, Examiner respectfully disagrees and notes that the improvements discussed here are simply to determining a mode of financial transaction to utilize for a financial transaction, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

4.	Applicant argues “Applicant submits that this recitation of operation of the machine learning algorithm integrates the claims into a practical application”.  Applicant submits that the claims integrate any alleged judicial exceptions into a practical application. The claims include features which improve the functioning of computers. More specifically, the claims include features for creating a structured dataset template based on document images.”, Examiner respectfully disagrees and notes that the improvements discussed here are simply to determining a mode of financial transaction to utilize for a financial transaction, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

The claims recite “applying a machine learning algorithm to one or more account parameters associated with the sender participant of the financial transfer in combination with one or more account parameters associated with each of a plurality of recipient account identifiers.” This unconventional, technical feature has not been “proven by clear and convincing evidence”, as no evidence of this feature has been provided and the rejection of this feature has not been expressly supported in writing with evidence”.
Examiner respectfully disagrees.  As described in the rejection, the courts have found the following to be routine and conventional activities when claimed in a generic manner: “performing repetitive calculations”, “receiving, processing, and storing data”, “automating mental tasks”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data”.  As outlined by the recent Memorandum regarding Berkheimer (“Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) “), evidence may include a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements as well as a citation to one or more of the court decisions discussed in MPEP 2106.05(d)(II).  Here, the rejection relies on the publication “USPTO: July 2015 Update: Subject Matter Eligibility” as well as supporting court decisions as evidence discussed in MPEP 2106.05(d)(II).

Claim Interpretation
6.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or 1. See MPEP 2103(c).  


Contingent Limitations
7.	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	Claims 1 and 9 each recite “generating… in response to receiving from the user device a financial transfer initiation request…”. The limitation of “generating… in response to receiving from the user device a financial transfer initiation request” never occurs if there is no financial transfer initiation request. Therefore, this limitation does not differentiate the claim from the prior art.  

Intended Use
See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 9 recites “applying… to obtain…”. The limitation of “to obtain a plurality a list of recipient account identifiers” is intended use and not given patentable weight. 

Claim 16 recites “A non transitory computer readable medium storing instructions executable by one or more processors to perform operations… the operations comprising: generating…etc.”. The limitation of “to utilize for a financial transaction based on account identifiers associated with participants of the financial transaction” is intended use and not given patentable weight. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a mode of financial transaction to utilize for a financial transaction
10.	Claim 1 is directed to the abstract idea of determining a mode of financial transaction to utilize for a financial transaction without significantly more” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk).] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites a system for automatically determining a mode of financial transaction to utilize for a financial transaction based on account identifiers associated with participants of the financial transaction, the system comprising:

one or more memory devices storing instructions; and

one or more processors configured to execute the instructions to:

generate and present at a user device, a financial transfer interface in response to receiving from the user device a financial transfer initiation request for a financial transfer, wherein the financial transaction comprises the financial transfer;

receive, from the user device, a selection of a sender account corresponding to a sender participant from a list of sender accounts displayed on the financial transfer interface;

machine learning algorithm to one or more account parameters associated with the sender participant of the financial transfer in combination with one or more account parameters associated with each of a plurality of recipient account identifiers to obtain a plurality a list of recipient account identifiers,, wherein the machine learning algorithm comprises inductive logic programming and iteratively updates its algorithm each time users make financial transactions to increase its recommendation accuracy;
recommend, based on results from the machine learning algorithm by displaying on the financial transfer interface, the list of recipient account identifiers;

receive a selection of a recipient account identifier from the recommended list of recipient account identifiers from the user device, wherein the selected recipient account identifier corresponds to one recipient participant from the plurality of recipient participants;

determine a plurality of modes of financial transaction to perform the financial transfer based on the selected recipient account identifier, wherein at least one of the plurality of modes of financial transaction includes one or more transfer parameters;

rank and display by rank on the financial transfer interface the plurality of modes of financial transaction based on one or more transaction rules associated with the one or more transfer parameters;

user device;

receive a transfer amount for the financial transfer via the financial transfer interface as an input from the user device; and

upon receiving a transfer confirmation request from the user device, transfer the transfer amount from the sender account corresponding to the sender participant to the selected recipient account identifier corresponding to one of the recipient participants by utilizing the selected mode of financial transaction. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
11.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as one or more memory devices, one or more processors, user device, financial transfer interface, and machine learning algorithm merely uses a computer as a tool to perform an abstract idea. The use of “receiving, applying, generating, recommending, ranking, receiving, determining, and displaying” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any 
12.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of one or more memory devices, one or more processors, user device, financial transfer interface, and machine learning algorithm do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “of “receiving, applying, generating, recommending, ranking, receiving, determining, and displaying” by the computer” does no more than generally link the abstract idea to a particular field of use and the use of processors and memory does no more than use the processors/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of surveying users using a computer system. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.  Similar arguments can be extended to other independent claim 15 and hence the claim 15 are rejected on similar grounds as claim 1.
The limitations of claims 4, 8, and 22-37 further defines the abstract idea. 


The limitations of claim 2 and 7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 3-6 further define the abstract idea. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
13.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
14.	Claim 1 recites “one or more processors configured…”, “apply… wherein the machine learning… iteratively updates… to increase its recommendation accuracy” However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7 do not remedy the deficiency of claim 1 and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

15.	Claims 1, 9, and 16 each recite “receive… as input from the user device” However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7, 10-15, and 17-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

16.	Claims 2-5 each recite “the one or more processors being further configured…” However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art 

17.	Claims 9 and 16 each recite “applying… wherein the machine learning… iteratively updates… to increase its recommendation accuracy.” However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).





18.	Claim 9 recites method steps.  The method claim that does not say what performs each step.  The claimed limitations (i.e., ““receiving,” “determining,” “ranking, “transferring,” etc.) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This 
19.	Claim 10 recites method steps.  The method claim that does not say what performs each step.  The claimed limitations (i.e., “ “generating,” etc.) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.  

20.	Claim 11 recites method steps.  The method claim that does not say what performs each step.  The claimed limitations (i.e., “ “” “determining,” “updating,” etc.) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.  

See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.  

22.	Claim 13 recites method steps.  The method claim that does not say what performs each step.  The claimed limitations (i.e.,  “determining,” “generating, “receiving,” etc.) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.  

23.	Claims 1, 9, and 16 each recite applying… wherein the machine learning algorithm comprises inductive logic programming…”. An original claim may lack written 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

24.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 



Hybrid
25.	Claim 1 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
	Evidence to support a position that claim 1 is drawn to a product includes the recitation of “one or more processors… to: generate… etc”. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 1 to be drawn to either a product, process, or non-transitory computer readable medium.  Dependent claims 2-7 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.  

26.	Claim 2-5 are indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes 
	Evidence to support a position that claims 2-5 are drawn to a product includes the recitation of “… to execute instructions to: generating…etc”. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 2-5 to be drawn to either a product, process, or non-transitory computer readable medium. 

27.	Claim 16 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
	Evidence to support a position that claim 16 is drawn to a product includes the recitation of “receiving… displayed in the financial transfer interface”, “applying… to obtain…” In light of this conflicting evidence, a person of ordinary skill in the art could 

Means-Plus-Function
28.	Claim 1 recites:
“one or memory devices storing…”, “apply… wherein the machine learning algorithm … and iteratively updates…”.
29.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “instructions… computer readable data storage device configured to implement…”, “borrower module”, “lender module”, “risk assessment module”, “loan module”, “performance module including instructions to utilize… the loan module utilizing…  ”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  Dependent claims 4, 8, and 22-30 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.  

Claim 9 recites “applying… wherein the machine learning algorithm … and iteratively updates…”, in has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.  Dependent claims 31-37 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.


Claim Rejections - 35 USC § 103
31.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rackley III et al. [US Pub No. 2008/0100193 A1] in view of Ledwell et al. [US Pub No. 2020/0160323 A1] and Rephlo et al. [US Pub No. 2015/0206252].

33.	Regarding claims 1, 9, and 16, Rackley discloses a system for automatically determining a mode of financial transaction to utilize for a financial transaction based on account identifiers associated with participants of the financial transaction, the system comprising:
one or more memory devices storing instructions; and
one or more processors configured to execute the instructions to:
generate and present at a user device, a financial transfer interface in response to receiving from the user device a financial transfer initiation request for a financial transfer, wherein the financial transaction comprises the financial transfer (0023, figure 26 parts 2606-02608, 0406);
receive, from the user device, a selection of a sender account corresponding to a sender participant from a list of sender accounts displayed on the financial transfer interface transfer (0023, figure 26 parts 2606-02608, 0406);


receive a selection of one recipient account identifier from the recommended list of recipient account identifiers from the user device, wherein the selected recipient account identifier corresponds to one recipient participant from the plurality of recipient participants transfer (0023, figure 26 parts 2606-02608, 0406);

determine a plurality of modes of financial transaction to perform the financial transfer based on the selected recipient account identifier, wherein at least one of the plurality of modes of financial transaction includes one or more transfer parameters transfer (0023, figure 26 parts 2606-02608, 0406);

rank and display by rank on the financial transfer interface the plurality of modes of financial transaction based on one or more transaction rules associated with the one or more transfer parameters transfer (0023, figure 26 parts 2606-02608, 0406);


receive a selection of one mode of financial transaction from the plurality of modes of financial transaction from the user device transfer (0023, figure 26 parts 2606-02608, 0406);


receive a transfer amount for the financial transfer via the financial transfer interface as an input from the user device transfer (0023, figure 26 parts 2606-02608, 0406);


upon receiving a transfer confirmation request from the user device, transfer the transfer amount from the sender account corresponding to the sender participant to the 
Rackley does not disclose however Ledwell teaches apply a machine learning algorithm to one or more account parameters associated with the sender participant of the financial transfer in combination with one or more account parameters associated with each of a plurality of recipient account identifiers to obtain a plurality a list of recipient account identifiers (Ledwell 0118).  
Rackley does not disclose however Ledwell teaches recommend, based on results from the machine learning algorithm by displaying on the financial transfer interface, the list of recipient account identifiers (Ledwell 0063).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rackley to include the teachings of Ledwell.  The rationale to combine the teachings would be to manage finances across multiple accounts and across business and personal accounts.
Rackley does not disclose however Rephlo teaches wherein the machine learning model comprises inductive logic programming and iteratively updates its algorithm each time users make financial transactions to increase its recommendation accuracy (0015-0019).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rackley to include the teachings of Rephlo.  The rationale to combine the teachings would be in an improved prediction for an account held with a financial institution based on past and present account activity.

claims 2, 10, 17, Rackley in view of Ledwell and Reflo disclose the one or more processors being further configured to execute instructions to: generating the list of sender accounts displayed on the financial transfer interface based on receiving, from the user device, a selection of an icon on the financial transfer interface (Rackley Figure 26 part 2612-2614, 0405).

35.	Regarding claims 3, 11, and 18, Rackley in view of Ledwell and Reflo disclose the one or more processors being further configured to execute instructions to:
determine if the received transfer amount exceeds a threshold value (Rackley 0356-0357); and

update the one or more transfer parameters associated with the at least one of the plurality of modes of financial transaction, when the determination regarding the transfer amount indicates that the received transfer amount exceeds the threshold value (Rackley 0356-0357).

36.	Regarding claim 4, 12, and 19 Rackley in view of Ledwell and Reflo disclose re-rank and display on the financial transfer interface the plurality of modes of financial transaction based on the one or more transaction rules associated with the updated one or more transfer parameters (Ledwell 0063).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rackley to include the teachings of Ledwell.  The rationale to combine the teachings would be to manage finances across multiple accounts and across business and personal accounts.


37.	Regarding claims 5, 13, 20, Rackley in view of Ledwell and Reflo disclose system of claim 1, the one or more processors being further configured to execute instructions to:
determine if the selected mode of financial transaction requires mailing a physical check (Rackley 0356-0357);

generating a prompt on the financial transfer interface for the user to provide a mailing address (Rackley 0356-0357); and

receiving the mailing address as an input via the financial transfer interface from the user device (Rackley 0356-0357); and

update the one or more transfer parameters associated with the at least one of the plurality of modes of financial transaction, when the determination regarding the transfer amount indicates that the received transfer amount exceeds the threshold value (Rackley 0356-0357).

38.	Regarding claims 6 and 14 Rackley in view of Ledwell and Reflo disclose wherein the one or more account parameters includes at least one of user financial transaction history, email history, or text messages associated with the sender participant (Ledwell 0063).  At the time of filing it would have been obvious to a person 


39.	Regarding claims 7 and 15, Rackley in view of Ledwell and Reflo disclose wherein the one or more transfer parameters includes at least one of a time period required for a wire transfer for the financial transaction, a time period required for processing a check associated with the financial transaction, a service fee associated with the wire transfer for the financial transaction, or a time period required for a transfer between accounts for the financial transaction receiving the mailing address as an input via the financial transfer interface from the user (Ledwell 0063).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rackley to include the teachings of Ledwell.  The rationale to combine the teachings would be to manage finances across multiple accounts and across business and personal accounts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE//CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)